DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS) submitted on 07/22/2020, 10/07/2021, 02/28/2022, 03/18/2022, 05/13/2022, & 07/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claim 1, “a speed change mechanism” (because A – “speed change mechanism” is the placeholder/nonce term, B – “configured to change a rotational speed range of the output shaft between a low-speed mode and a high-speed mode” designates the function, and C – no additional structure is provided in the claim body, thus “speed change mechanism” is understood as equivalent to “means for changing a rotational speed range of the output shaft between a low-speed mode and a high-speed mode”). A review of the specification suggests that the corresponding structure is a speed-change ring (#55) which is integrally joined to a second-stage internal gear (#51B) which is coupled to a speed change lever (#58) found in ¶ [0016] & [0017] found on pages 12-13 of the specification, or equivalent.
Regarding claim 1, “a torque-specifying means” (because A – “torque-specifying means” is the placeholder/nonce term, B – “for selecting a value from a predetermined high-low range of values to set the user-set clutch-actuation torque and for outputting a signal indicative of the selected value to the controlling means” designates the function, and C – no additional structure is provided in the claim body, thus “torque-specifying means” is understood as equivalent to “means for selecting a value from a predetermined high-low range of values to set the user-set clutch-actuation torque and for outputting a signal indicative of the selected value to the controlling means”). A review of the specification suggests that the corresponding structure is a dial (#65) as per ¶ [0051] on pages 34-35 of the specification, or equivalent. See ¶ [0057] which suggests that equivalents to a dial may comprise “some other input method… such as by making the numerical value modifiable by a manipulation in which a  button is provided on the operation-and-display panel is pushed.”
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suda (US 2012/0169256 A1) in view of Nagasaka (US 2017/0157753 A1).
Regarding claim 1, Suda teaches a driver-drill (See driver drill of Fig 1, #10) comprising:
a motor (See Fig 4, #30);
an output shaft (See Fig 1, #17) configured to be rotationally driven the motor (See claim 1 - "...a motor that drives a tool output shaft to which a tool element is attached...");
a controlling means for stopping the rotation of the motor when a torque applied to the output shaft reaches a user-set clutch-actuation torque selected from a plurality of predetermined clutch-actuation torques (See ¶'s [0170] & [0173] describing a controller {#31} which stops rotation of the motor after a rotation torque reaches or exceeds a predetermined set torque value. See further ¶ [0176] describing that the user can set the predetermined toque value); and
a torque-specifying means (See Fig 1, #21 illustrating a "manipulation/display panel" which allows the user to set a torque value {see ¶ [0179]}. See Figs 1 & 7 illustrating that the means comprise a series of buttons {#23/#24} with a display {#22}, fulfilling the requisite equivalent requirements for the torque specifying means under 35 USC 112f) for selecting a value from a predetermined high-low range of values to set the user-set clutch-actuation torque (See ¶ [0179] describing that the user can set a clutch actuation torque value using the panel {#21}. See further ¶ [0170], [0173], & [0185] - [0189]) and for outputting a signal indicative of the selected value to the controlling means (See ¶ [0187]);
wherein, in the controlling means, a relationship between the clutch-actuation torques and each of the values in the high-low range is stored (See ¶ [0188] describing that the torque settings are stored in a memory {#41}) such that:
in a first range of the high-low range of values, a unit change of the torque-specifying means changes the value of the user-set clutch-actuation torque by a first amount both in the low-speed mode of the speed change mechanism and in the high-speed mode of the speed change mechanism (See Figs 6A {set torque value of 1} and Fig 8A illustrating the setting of a first torque value independent of the mode. See further ¶ [0176] describing the setting of the value), and
in a second range of the high-low range of values outside the first range of the high-low range of values, the user-set clutch actuation torque for a given value of the high-low range of values in the low-speed mode of the speed change mechanism is higher than the user-set clutch actuation torque for the given value of the high-low range of values in the high-speed mode of the speed change mechanism (See Figs 6A {set torque values of 2 or higher} and Fig 8A {torque values of 2 or higher} illustrating the setting of torque values in a second range, outside of the first range, which is higher than those of the first range of values. See further ¶ [0176] - [0178] describing the setting of the higher range of values).
	Suda does not specifically teach a speed change mechanism operably connected between the motor and the output shaft and configured to change a rotational speed range of the output shaft between a low-speed mode and a high-speed mode.
	Nagasaka teaches a speed change mechanism (Fig 1, #114) operably connected between the motor and the output shaft and configured to change a rotational speed range of the output shaft between a low-speed mode and a high-speed mode (See ¶ [0039] describing that the speed change mechanism, connected between the motor {#3} and the output shaft {#6}, changes the rotational speed of the output shaft between low-speed and high-speed modes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to incorporate the teachings of Nagasaka to include a speed change mechanism for switching the mode between a low-speed and a high-speed with the motivation of switching the speed of the output shaft between low and high speeds, as recognized by Nagasaka in ¶ [0039], depending on the needs of the operator.

Regarding claim 2, Suda further teaches wherein, in the second range in the low speed mode of the speed reducing mechanism, a unit change in the second range of the high-low range of values changes the user-set clutch-actuation torque by a second amount, the second amount being greater than the first amount (See Figs 6A {set torque values of 2 or higher} and Fig 8A {torque values of 2 or higher} illustrating the setting of torque values in a second range, outside of the first range, which is higher than those of the first range of values. See further ¶ [0176] - [0178] describing the setting of the higher range of values. See Fig 6A further illustrating the higher slope values when the torque is set to a value of 2 or more when compared with a set value of 1).

Regarding claim 3, Suda further teaches wherein, in the low speed mode of the speed reducing mechanism, a unit change in the second range of the high-low range of values changes the user-set clutch-actuation torque (See Figs 6A {set torque values of 2 or higher} and Fig 8A {torque values of 2 or higher} illustrating the setting of torque values in a second range, outside of the first range, which is higher than those of the first range of values. See further ¶ [0176] - [0178] describing the setting of the higher range of values), and in the high speed mode of the speed reducing mechanism, the user-set clutch-actuation torque is less than or equal to a maximum clutch-actuation torque for values in the first range of the high-low range of values (See Figs 6A {set torque value of 1} and Fig 8A illustrating the user setting of a first torque value less than that of torque values 2 and above. See further ¶ [0176] describing the setting of the value).

Regarding claim 17, Suda further teaches a drilling mode (See ¶ [0119] & [0120] describe the tool is capable of a drill mode), in which the rotation of the output shaft is maintained regardless of the torque applied to the output shaft (See ¶ [0160] & [0162]), and a screwdriving mode, in which the rotation of the output shaft is interrupted at the user-set clutch-actuation torque (See ¶ [0170] describing the clutch control mode in which the rotation of the output shaft is interrupted at a user-set torque), are selectable; and
a second sensor (#37/#38) and a second detected part (#51/#52) are disposed on the output shaft in a radial direction, the second sensor and the second detected part being configured to detect whether the drilling mode or the screwdriving mode has been selected (See Figs 3A-3D & ¶ [0138] - [0139] describing a series of switches {#37/#38} which detect the selected mode of the tool).

Regarding claim 18, Suda further teaches the second detected part is provided directly or indirectly on a manually rotatable mode-changing member configured to select one of the drilling mode and the screwdriving mode (See Figs 3A-3D illustrating that the detected parts {#51/#52} are located on the rotatable mode changing member), and
the second sensor detects movement of the second detected part as the mode-changing member is manually rotated (See Figs 3A-3D & ¶ [0138] - [0139]).

Regarding claim 19, Suda further teaches a hammer drilling mode is also selectable (See ¶ [0070]); and
the second sensor detects the drilling mode and the hammer drilling mode as one action mode and detects the screwdriving mode as another action mode (See ¶ [0070] & Fig 5 illustrating that a "vibration drill mode" or a hammer+drilling mode is a single mode, and screwdriving "clutch mode" is another mode).

Regarding claim 20, Suda further teaches a controller (#31), which controls the motor (See ¶ [0169]).
However, the specific embodiment of Suda referenced above does not specifically teach wherein: the second sensor comprises a magnetic sensor that is connected to the controller via a connector; and the controller is configured to modify control of the motor in accordance with the detection performed by the magnetic sensor.
	A further embodiment of Suda teaches wherein: the second sensor comprises a magnetic sensor that is connected to the controller via a connector (See Fig 12 & ¶ [0254] describing that a magnetic sensor can be used in lieu of an analog sensor {shown in Fig 3A-3D}); and the controller is configured to modify control of the motor in accordance with the detection performed by the magnetic sensor (See ¶ [0254]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to incorporate the teachings of Nagasaka to include a speed change mechanism for switching the mode between a low-speed and a high-speed with the motivation of switching the speed of the output shaft between low and high speeds, as recognized by Nagasaka in ¶ [0039], depending on the needs of the operator.

Regarding claim 21, Suda further teaches wherein, in the high-speed mode of the speed reducing mechanism, the unit increase in the second range of the high-low range of values increases the clutch actuation torque by the first amount (See Fig 6A illustrating that a unit increase in the second range of values {torque value 2-9} increases the clutch actuation torque by a first amount. See further ¶ [0176] - [0178]).

Regarding claim 22, Suda further teaches wherein: in the low-speed mode of the speed reducing mechanism, a unit change in the second range of the high-low range of values changes the clutch-actuation torque (See Fig 6A illustrating that a unit increase in the range of values {torque value 1} increases the clutch actuation torque), and
in the high-speed mode of the speed reducing mechanism, the user-set clutch-actuation torque is less than or equal to a maximum clutch-actuation torque for values in the first range of the high-low range of values (See Figs 6A {set torque value of 1} and Fig 8A illustrating the user setting of a first torque value less than that of torque values 2 and above. See further ¶ [0176] describing the setting of the value).

Regarding claim 23, Suda further teaches wherein, in the low-speed mode of the speed reducing mechanism, a unit change in the second range of the high-low range of values changes the user-set clutch-actuation torque by a second amount, the second amount being greater than the first amount (See Fig 6A illustrating that a unit increase in the second range of values {torque value 3-9} increases the clutch actuation torque by a second amount, greater than the first amount. See further ¶ [0176] - [0178]).

Regarding claim 24, Suda further teaches wherein, in the high-speed mode of the speed reducing mechanism, the unit change in the second range of the high-low range of values changes the clutch actuation torque by the first amount (See Fig 6A illustrating that a unit increase in the second range of values {torque value 2-9} increases the clutch actuation torque by a first amount. See further ¶ [0176] - [0178]).

Regarding claim 25, Suda further teaches wherein the clutch-actuation torque corresponding to each value in the second range of the high-low range of values is greater than or equal to the clutch actuation torque corresponding to each value in the first range of the high-low range of values (See Fig 6A illustrating that a unit increase in the second range of values {torque value 3-9} increases the clutch actuation torque by a second amount, greater than the first amount. See further ¶ [0176] - [0178]).

Claims 13-14 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Suda in view of Nagasaka, and in further view of Lim (US 2013/0269961 A1).
Regarding claim 13, Suda does not specifically teach wherein the speed change mechanism comprises:
a planet gear, which is driven by the motor;
a speed change internal gear, which meshes with the planet gear and is movable forward and rearward in an axial direction of the spindle; and
a sun gear, which meshes with the planet gear; and wherein:
the output shaft is rotationally driven, directly or indirectly, by the sun gear; and
a first sensor configured to detect forward-rearward movement of the speed change internal gear relative to the first sensor is disposed outward of the sun gear in the radial direction.
	Nagasaka teaches wherein the speed change mechanism comprises:
a planet gear (Fig 2, #41A-#41C), which is driven by the motor (See ¶ [0037] - [0038] describing the driving of the planet gear by the motor);
a speed change internal gear (#43A-#43C), which meshes with the planet gear and is movable forward and rearward in an axial direction of the spindle (See ¶'s [0038] - [0039] describing the internal gears meshing with the planet gears, and wherein the planet gears are movable forward and rearward); and
a sun gear (#42A-#42C), which meshes with the planet gear (See ¶ [0039]); and wherein:
the output shaft is rotationally driven, directly or indirectly, by the sun gear (See ¶ [0039] - [0040] which describe that the output shaft is rotationally driven by the sun gear).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to incorporate the teachings of Nagasaka to include a speed change mechanism for switching the mode between a low-speed and a high-speed with the motivation of switching the speed of the output shaft between low and high speeds, as recognized by Nagasaka in ¶ [0039], depending on the needs of the operator.
	However, Suda in view of Nagasaka does not specifically teach a first sensor configured to detect forward-rearward movement of the speed change internal gear relative to the first sensor is disposed outward of the sun gear in the radial direction.
	Lim teaches a first sensor configured to detect forward-rearward movement of the speed change internal gear relative to the first sensor (See ¶ [0035] - [0036] describing a first sensor {#86} which detects forward-rearward movement of the speed change gear) is disposed outward of the sun gear in the radial direction (See Fig 5 illustrating that the sensor is disposed outward of the internal gearing system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda in view of Nagasaka to incorporate the teachings of Lim to include a sensor for detecting the position of the speed-change mechanism with the motivation of providing a method for communicating the position of the mechanism to the controller in a non-contact manner, as recognized by Lim in ¶ [0035], which increases longevity of the tool by reducing contact between the internal structural components.

Regarding claim 14, Suda in view of Nagasaka does not specifically teach wherein the first sensor is configured to detect the forward-rearward movement of the speed change internal gear by detecting a first detected part provided on a speed change member that manipulates the speed change internal gear to move the speed change internal gear forward and rearward.
	Lim teaches wherein the first sensor is configured to detect the forward-rearward movement of the speed change internal gear by detecting a first detected part provided on a speed change member that manipulates the speed change internal gear to move the speed change internal gear forward and rearward (See ¶ [0035] - [0036] describing a first sensor {#86} which detects forward-rearward movement of the speed change gear by detecting a first detected part {#88} on a speed change member {#29}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda in view of Nagasaka to incorporate the teachings of Lim to include a sensor for detecting the position of the speed-change mechanism with the motivation of providing a method for communicating the position of the mechanism to the controller in a non-contact manner, as recognized by Lim in ¶ [0035], which increases longevity of the tool by reducing contact between the internal structural components.

Regarding claim 26, Suda in view of Nagasaka does not specifically teach a sensor configured to detect whether the driver-drill is in the low-speed mode or the high-speed mode.
	Lim teaches a sensor (Fig 5, #86) configured to detect whether the driver-drill is in the low-speed mode or the high-speed mode (See ¶ [0035] describing a sensor which detects whether the driver drill is in a low-speed or high-speed mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda in view of Nagasaka to incorporate the teachings of Lim to include a sensor for detecting the position of the speed-change mechanism with the motivation of providing a method for communicating the position of the mechanism to the controller in a non-contact manner, as recognized by Lim in ¶ [0035], which increases longevity of the tool by reducing contact between the internal structural components.

Claims 15-16 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Suda in view of Nagasaka and Lim, and in further view of Kokinelis (US 2014/0015383 A1).
Regarding claim 15, Suda does not specifically teach wherein: the first detected part is a permanent magnet; the first sensor is a magnetic sensor; and a gear case is disposed between the permanent magnet and the magnetic sensor.
	Nagasaka teaches a gear case is disposed between the permanent magnet and the magnetic sensor (See Fig 2, #36/#37 illustrating a gear case).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to incorporate the teachings of Nagasaka to include a speed change mechanism for switching the mode between a low-speed and a high-speed with the motivation of switching the speed of the output shaft between low and high speeds, as recognized by Nagasaka in ¶ [0039], depending on the needs of the operator.
However, Suda in view of Nagasaka does not specifically teach the first detected part is a permanent magnet; the first sensor is a magnetic sensor, or a gear case made of polymer.
Lim teaches the first sensor is a magnetic sensor (See ¶ [0035] describing a hall sensor as a magnetic sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda in view of Nagasaka to incorporate the teachings of Lim to include a sensor for detecting the position of the speed-change mechanism with the motivation of providing a method for communicating the position of the mechanism to the controller in a non-contact manner, as recognized by Lim in ¶ [0035], which increases longevity of the tool by reducing contact between the internal structural components. 
However, Suda in view of Nagasaka and Lim does not specifically teach the first detected part is a permanent magnet, or that the gear case made of polymer.
Kokinelis teaches the first detected part is a permanent magnet (See Fig 6, #78),
made of polymer (See ¶ [0006] describing that tool elements are comprised of polymer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda in view of Nagasaka and Lim to incorporate the teachings of Kokinelis to include a permanent magnet and the case made of polymer with the motivation that a permanent magnet provides a reliable mechanism for communicating positional information with the hall effect sensor, as recognized in ¶ [0033]. Further, a gear case made of polymer constitutes a cheap and sturdy method for creating device components from a unitary piece, as recognized in ¶ [0006].
	
Regarding claim 16, Suda further teaches a controller, which controls the motor (Suda as modified by Nagasaka, Lim, and Kokinelis; ¶ [0170] - [0176] describes that the controller {#31} controls the motor {#30}); wherein: the magnetic sensor is connected to the controller via a connector; and the controller is configured to modify the control the motor in accordance with the detection performed by the magnetic sensor (Suda as modified by Nagasaka, Lim, and Kokinelis; ¶ [0170] - [0176] describes that the controller {#31} controls the motor {#30}. See further ¶ [0166] - [0169] which describes that the mode change mechanism {by modification, the magnetic sensor} communicates with the controller to control the motor).

Regarding claim 27, Suda in view of Nagasaka does not specifically teach wherein the sensor includes a circuit board and the sensor includes a Hall-effect device.
	Lim teaches wherein the sensor includes a Hall-effect device (See ¶ [0035] describing that the sensor may comprise a hall-effect device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda in view of Nagasaka to incorporate the teachings of Lim to include a sensor for detecting the position of the speed-change mechanism with the motivation of providing a method for communicating the position of the mechanism to the controller in a non-contact manner, as recognized by Lim in ¶ [0035], which increases longevity of the tool by reducing contact between the internal structural components.
	However, Suda in view of Nagasaka and Lim does not specifically teach wherein the sensor includes a circuit board.
	Kokinelis teaches wherein the sensor includes a circuit board (Fig 6, #90).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda in view of Nagasaka and Lim to incorporate the teachings of Kokinelis to include a permanent magnet and the case made of polymer with the motivation that a permanent magnet provides a reliable mechanism for communicating positional information with the hall effect sensor, as recognized in ¶ [0033].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731